                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LOUIS DOTTLE, JR.,                              )
          Petitioner,                           )
                                                )
               vs.                              )        Civil Action No. 18-1190
                                                )
,ROBERT GILMORE, et al,                         )
           Respondents.                         )


                                          ORDER

                AND NOW, this      J ~ f October, 2018, after the petitioner, Louis Dottle, Jr.,
filed a petition for a writ of habeas corpJ, and after a Report and Recommendation was filed by
                                            I
the United States Magistrate Judge granting the parties a period of time after being served with a

copy to file written objections thereto, Jd no objections having been filed, and upon

independent review of the petition and u I on consideration of the Magistrate Judge's Report and

Recommendation (ECF No. 3), which is adopted as the opinion of this Court,

                IT IS ORDERED that the petition for a writ of habeas corpus filed by petitioner

(ECF No. 1) is dismissed as a successive petition and, because reasonable jurists could not

 conclude that a basis for appeal exists, a certificate of appealability is denied.

                 IT JS FURTHER ORDErD that pursuant to Rule 4(a)(l) of the Federal Rules of

 Appellate Procedure if the petitioner desires to appeal from this Order he must do so within thirty

 (30) days by filing a notice of appeal as I rovided in Rule 3, Fed. R. App. P.




                                                    Donetta W. Ambrose
                                                    United States District Judge
